       Case 4:19-cr-00602-DPM Document 42 Filed 07/08/20 Page 1 of 4



             IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

v.                        No. 4:19-cr-602-DPM

ALVIS GIBBS                                                DEFENDANT

                                 ORDER
     1. Alvis Gibbs moves to suppress evidence from a search of his
car and a later warrant-based search of a home where he says he
sometimes stayed. The material facts are not in dispute; the United
States' request for a hearing, Doc. 41, is therefore denied.
     2. On 31 July 2019, Trooper Aaron Morphis was on the lookout
for Gibbs. That morning, a confidential source told Task Force Agent
Chris Lane that Gibbs was about to deliver a large amount of
methamphetamine to Brookland, Arkansas, in his white Kia. About an
hour later, officers saw Gibbs arrive at 1320 West Huntington Avenue
in Jonesboro in the Kia. Lane relayed his information to Morphis and
asked him to be prepared to stop Gibbs. About forty minutes after
Gibbs arrived at the home, the informant told Agent Lane that Gibbs
was about to leave. Twenty minutes later, he did. Agent Lane followed
Gibbs and told Trooper Morphis that Gibbs crossed the center line
twice. When Morphis saw Gibbs, he was speeding. He therefore
stopped the white Kia.
        Case 4:19-cr-00602-DPM Document 42 Filed 07/08/20 Page 2 of 4



       Morphis asked Gibbs for his license and insurance information.
He believed Gibbs seemed nervous - his hands were shaking and he
was dropping papers. Morphis therefore asked Gibbs to get out of the
car.    He told Gibbs that he had information that he might be
transporting drugs. Gibbs denied that and refused consent to a search.
Morphis patted Gibbs down and then placed him in handcuffs while
they waited a few minutes for a K-9 unit to arrive. The dog alerted on
Gibbs' s car, and a search of the car turned up methamphetamine,
ammunition, and a large-capacity magazine. Officers later used this
evidence as part of the basis for seeking a warrant to search the house
at 1320 West Huntington, which yielded more drugs, guns, and
magazines.
       3. Gibbs' s motion to suppress is denied. First, the stop. Morphis
had probable cause to stop Gibbs: Lane told Morphis that Gibbs had
crossed the center line twice; and Morphis himself saw Gibbs speeding.
Though Gibbs suggests that he didn't cross the center line, he hasn't
disputed that he was speeding. That minor traffic violation is enough
to support the stop. United States v. Fuehrer, 844 F.3d 767, 772 (8th Cir.
2016). Gibbs presses that the stop was pretextual because Morphis
intended to look for illegal drugs.       Under the precedent, though,
Morphis' s real intentions, whatever they may have been, are beside the
point. United States v. White, 928 F.3d 734, 741 (8th Cir. 2019).




                                    -2-
       Case 4:19-cr-00602-DPM Document 42 Filed 07/08/20 Page 3 of 4



      Next, Morphis didn't unreasonably prolong the stop by waiting a
few minutes for the K-9 unit to arrive.          Earlier that morning, a
confidential source had informed officers that Gibbs was about to
deliver a large amount of methamphetamine to Brookland in his white
Kia. Just an hour after that tip, officers watched as Gibbs arrived in the
Kia at a home in nearby Jonesboro. Gibbs left again about an hour later
heading toward Brookland.          This corroboration - combined with
Morphis' s observation that Gibbs seemed particularly nervous during
the stop- amounted to reasonable suspicion to extend the stop for a
few minutes until the K-9 unit arrived.        United States v. Anguiano,
795 F.3d 873, 876-77 (8th Cir. 2015).
     Gibbs argues that Lane's knowledge about the tip and
corroborating events can't be imputed to Morphis because Morphis
was not "properly assigned, designated, deputized or otherwise
authorized, to either surveil, stop, detain or arrest the defendant, in
privity with Lane or even the DTF itself." Doc. 37 at 8. But that isn't the
standard.     Instead, there just needs to be "some degree of
communication" between the officers - enough to show that they' re
functioning as a team rather than as "officers acting as independent
actors who merely happen to be investigating the same subject." United
States v. Gillette, 245 F.3d 1032, 1034 (8th Cir. 2001). The contact between
Lane and Morphis here shows a team effort.




                                   -3-
       Case 4:19-cr-00602-DPM Document 42 Filed 07/08/20 Page 4 of 4



     Last, while waiting for the drug dog to arrive, Morphis placed
Gibbs in handcuffs.      It's not clear from this record that that was
justified. E.g., United States v. Cotton, 782 F.3d 392, 396 (8th Cir. 2015);
United States v. Martinez, 462 F.3d 903, 907 (8th Cir. 2006). But Morphis
had reasonable suspicion to extend the stop to wait for the drug dog;
and the dog's alert provided probable cause to search the car. Thus, the
car's contents would have inevitably been discovered by lawful means.
Even if Morphis violated the Fourth Amendment in handcuffing Gibbs,
suppression of the search' s results is therefore not warranted on that
basis. United States v. Sallis, 920 F.3d 577, 582-83 (8th Cir. 2019).
                                 *   *     *
     Neither the initial stop nor the search of Gibbs' s car violated the
Fourth Amendment. And Gibbs hasn't shown that the later warrant-
based search was otherwise invalid. His motion to suppress, Doc. 24, is
therefore denied.
     So Ordered.


                                           D .P. Marshall Jr.
                                           United States District Judge




                                     -4-
